

116 HR 1448 IH: To amend title 38, United States Code, to waive fees for Purple Heart recipients serving on active duty for loans guaranteed under the home loan program of Department of Veterans Affairs.
U.S. House of Representatives
2019-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1448IN THE HOUSE OF REPRESENTATIVESFebruary 28, 2019Ms. Herrera Beutler introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to waive fees for Purple Heart recipients serving on active
			 duty for loans guaranteed under the home loan program of Department of
			 Veterans Affairs.
	
		1.Waiver of fees for Purple Heart recipients serving on active duty for loans guaranteed under home
			 loan program of Department of Veterans Affairs
 (a)In generalSection 3729(c)(1) of title 38, United States Code, is amended— (1)by striking or from a surviving spouse and inserting , from a surviving spouse; and
 (2)by inserting before the period at the end the following: , or from a member of the Armed Forces serving on active duty who was awarded the Purple Heart. (b)Effective dateThe amendments made by this section shall apply with respect to a loan guaranteed under section 3710 of title 38, United States Code, on or after January 1, 2020.
			